GRAVES, Justice,
Dissenting.
Respectfully, I dissent. Nine Kentucky communities held an election under KRS 242.185(6) on November 7, 2000, a general election day, with Georgetown, Murray, Kuttawa, and Guthrie passing their ballot measures. Because all local option elections must be held on a day other than a general election day, all nine elections should be nullified in accordance with law.
*737In deciding this case, we are faced with construing an ambiguous section of the Kentucky Constitution. Section 61 reads:
The General Assembly shall, by general law, provide a means whereby the sense of the people of any county, city, town, district or precinct may be taken, as to whether or not spiritous, vinous or malt liquors shall be sold, bartered or loaned therein, or the sale thereof regulated. But nothing herein shall be construed to interfere with or to repeal any law in force relating to the sale or gift of such liquors. All elections on this question may be held on a day other than the regular election days.
The majority argues that, in the last sentence, the word “may” allows local option elections to be held either on general election days or on other days. It is elementary that the word “may,” is permissive, and it is the election itself that is permitted and not the day on which the election is held. Since the statute is subject to both interpretations, this Court should follow established rules of statutory construction to decide between the competing interpretations.
According to conventional rules of statutory construction, as stated by this Court, “[wjhere the language of the statute is doubtful or ambiguous, resort may be had to the journals or to the legislative records showing the legislative history of the act in question in order to ascertain the intention of the Legislature.... ” City of Vanceburg v. Plummer, 275 Ky. 713, 122 S.W.2d 772, 776 (1938). In this case, the legislative history gives an excellent indication of legislative intent. The sponsor of § 61 at the Constitutional Convention of 1890 was Delegate C.T. Allen, who said:
I am in favor of giving the temperance element a fair field and an open fight, and there is but one way to do it, and that is to make these temperance elections on a day separate and apart from all the others. Kentuckians particularly are given to politics, and they are not in favor of mixing moral or temperance questions with political questions. The holding of temperance questions on the day of political elections will tend to greatly disturb the political parties of this state. I am opposed to it for that reason.
Debates, Constitutional Convention of 1890, Vol. 4, P. 5789. Delegate Allen himself proposed the language causing this dispute, that “[a]ll elections on this question may be held on a day other than the regular election days.” Clearly in his mind, the mixing of temperance questions and general political elections was inappropriate. The framers of our Constitution were well-educated and literate. They were trained in grammar and syntax. If they had desired the majority’s result, they would have clearly written “elections on this question may be held on regular election days or some other day.” However, they use the adjective “all” which means every local option election, and they chose the phrase “on a ... day other” to determine when the election may be held.
Appellee in this case is correct in that Kentucky courts have repeatedly affirmed that “may” is a permissive, rather than mandatory term. See e.g., Alexander v. S & M Motors, Inc., Ky., 28 S.W.3d 303, 305 (2000). Here, the term is permissive in the respect that it allows local option elections to occur. But when they do occur, they must be held on days other than general election days. The passage of time and changes in society, economy, and government does not change the plain meaning of the words “may” and “day other.” By giving these words their natural and popular meaning, it is not difficult to determine the plain meaning of Section 61.
*738The Kentucky Constitution is the voice of the people. It has withstood the test of time and experience, and it should not be evaded for the sake of situational expediency.